

Exhibit 10.2




Summary of Marriott International, Inc. Director Compensation


Non- Employee Directors

Board Retainer Fee (annual)$85,000Deferred Share Award (annual)$165,000Audit
Committee Chair Fee (annual)$30,000Other (non-Audit) Committee Chair Fee
(annual)$20,000Audit Committee Member Retainer (annual)$15,000Lead Independent
Director Fee (annual)$40,000

We typically pay retainer, chair and lead independent director cash fees on a
quarterly basis. However, in light of the rapidly evolving COVID-19 pandemic, in
March 2020, the Board determined that all director cash fees payable for
services during the 2020 fiscal year be reduced to zero, regardless of whether a
director had elected previously to defer all or a portion of such cash fees. In
accordance with established Company procedures, a director may make an advance
election to defer payment of all or a portion of his or her director cash fees
pursuant to the Company’s Stock and Cash Incentive Plan and/or the Executive
Deferred Compensation Plan.  The Company grants the Non-Employee Director
Deferred Share Awards following the Company’s annual meeting of stockholders.


Other Information


The Company reimburses directors for travel expenses, other out-of-pocket costs
they incur when attending meetings and, for one meeting per year, attendance by
spouses. To encourage our directors to visit and personally evaluate our
properties, the directors also receive complimentary rooms, food and beverages
at Company-owned, operated or franchised hotels, as well as the use of
hotel-related services such as Marriott-managed golf and spa facilities, when on
personal travel. The value of these benefits is reported to the directors as
taxable compensation and the directors are not provided any gross-up to cover
such taxes.


Employee Directors


Officers of the Company are not paid for their service as directors.

